United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINSTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2115
Issued: May 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 1, 2008, denying his claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
May 18, 2007 causally related to his February 12, 2006 employment injury.
FACTUAL HISTORY
On February 13, 2006 appellant, then a 39-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1) alleging that he sustained a low back injury on
February 12, 2006 while in the performance of duty. He alleged that he was lifting a box onto a
conveyor belt. After development of the evidence, the Office accepted a displaced L5-S1 disc.

Appellant underwent lumbar surgery on September 8, 2006 and was released to light duty on
March 5, 2007.
On July 24, 2007 appellant filed a notice of recurrence (Form Ca-2a) alleging that he
sustained a recurrence of disability commencing May 18, 2007. He stated that he was “rising
from a seated position and experienced weakness in both legs, worse in the right.” Appellant
noted pain in his lower back and legs and indicated that this was a natural progression of his
condition.1
In a report dated June 22, 2007, Dr. Mark Chang, an orthopedic surgeon, indicated that he
had treated appellant since February 23, 2006, when he presented with a two-week history of
back pain from lifting boxes at work. He stated that appellant was at work on May 17, 2007,
when he got up from a seated position and noted marked weakness in both legs. Dr. Chang
reported that subsequent magnetic resonance imaging scan examination showed L5-S1
discogenic injury with annular tear, but no new disc herniation and appellant had been off work
since his recent injury. He further stated, “[b]ecause (appellant) had persistent symptoms
postoperatively that allowed him to work only with restrictions, I consider his latest aggravation
of symptoms a continuation and natural progression of his original injury.”
Dr. Chang also submitted a brief report dated August 20, 2007, reiterating that he
considered appellant’s current condition to be “a continuation of his initial injury, not a new
injury since his onset of aggravation of symptoms started when he simply stood which I do not
feel constitutes a new injury.” He stated that work restrictions still applied as appellant waited
for authorization of epidural injections.
By decision dated January 17, 2008, the Office denied the claim for a recurrence of
disability. It found that Dr. Chang’s reports were not sufficient to establish the claim.
Appellant requested a hearing, which was held on May 13, 2008. He submitted hospital
notes indicating that he received treatment on May 18, 2007 for back pain.
In a decision dated July 1, 2008, the Office hearing representative affirmed the
January 17, 2008 decision. The hearing representative found that Dr. Chang did not provide
sufficient medical explanation to establish an employment-related disability commencing
May 18, 2007 from a spontaneous change in his condition.
LEGAL PRECEDENT
The Office’s regulations defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
1

The record indicates that appellant had filed a claim for a new injury (Form CA-1) on May 18, 2007.

2

specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”2
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.3 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical rationale, that the disabling condition is
causally related to employment factors.4
ANALYSIS
Appellant filed a Form CA-2a alleging a recurrence of disability commencing
May 18, 2007. He stated that he stood up and felt weakness in his legs. According to the
hearing representative, appellant had filed a traumatic injury claim for a new injury on May 18,
2007 and in the denial of the claim he was advised to pursue a recurrence of disability based on
the medical evidence. The claim for a traumatic injury is not before the Board on this appeal.
The issue is whether appellant has established a spontaneous change in the nature and extent of
the employment-related condition commencing May 18, 2007 resulting in disability for work.
Dr. Chang provided an opinion that appellant’s “aggravation of symptoms” represented a
natural progression of his employment-related condition. He does not, however, provide a
rationalized medical opinion on the issue. There is no clear explanation as to the cause of pain
and weakness on May 18, 2007 that resulted in medical treatment on that date. Dr. Chang
further noted a discogenic injury with annular tear, without explaining how this represented a
natural progression of the employment injury. If there was no contribution from a specific
employment incident on May 18, 2007, there must be a clear explanation as to how the
employment injury changed on that date resulting in disability for the light-duty job. It is
appellant’s burden of proof and the Board finds that he did not meet his burden of proof in this
case.

2

20 C.F.R. § 10.5(x).

3

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
4

Maurissa Mack, 50 ECAB 498 (1999).

3

CONCLUSION
Appellant did not establish a recurrence of disability commencing May 18, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 1 and January 17, 2008 are affirmed.
Issued: May 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

